Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “means for determining a PSI report to transmit, wherein the PSI report comprises positioning-related information” (claim 30 lines 2-3), “means for selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs” (claim 30 lines 4-5), “means for determining whether to transmit the PSI report using the selected PUCCH resource” (claim 30 lines 7-8), “means for determining a coding rate configured for the selected PUCCH resource, wherein the coding rate is specific to transmittal of PSI reports” (claim 31 lines 4-5), “means for calculating a number of RBs for transmitting the PSI report” (claim 31 lines 6-8, claim 35 lines 2-3, claim 36 lines 2-3),  “means for modifying, in response to determining that the calculated number of RBs for transmitting the PSI report is greater than the number of RBs of the selected PUCCH” (claim 34 lines 3-6), “means for calculating a minimum number of RBs based on the maximum coding rate” (claim 35 lines 3-4), “means for calculating a nominal number of RBs based on the configured coding rate” (claim 36 lines 3-4), “means for transmitting the PSI report using the selected PUCCH resource based on a determination that the calculated number of RBs for transmitting the PSI report is equal to or less than the number of RBs of the selected PUCCH” (claim 37 lines 1-4), “means for determining to include the PSI report in the UCI based on a comparison of the size of the UCI with a maximum size of PSI reporting in the particular format” (claim 38 lines 6-8), “means for determining to transmit the HARQ-ACK” (claim 39 line 5), “means for receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK” (claim 39 lines 6-7), and “means for transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource” (claim 39 lines 8-9) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 30, 31, and 34-39 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-14 show the function of the “means for determining a PSI report to transmit, wherein the PSI report comprises positioning-related information”, “means for selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs”, “means for determining whether to transmit the PSI report using the selected PUCCH resource”, “means for determining a coding rate configured for the selected PUCCH resource, wherein the coding rate is specific to transmittal of PSI reports”, “means for calculating a number of RBs for transmitting the PSI report”,  “means for modifying, in response to determining that the calculated number of RBs for transmitting the PSI report is greater than the number of RBs of the selected PUCCH”, “means for calculating a minimum number of RBs based on the maximum coding rate”, “means for calculating a nominal number of RBs based on the configured coding rate”, “means for transmitting the PSI report using the selected PUCCH resource based on a determination that the calculated number of RBs for transmitting the PSI report is equal to or less than the number of RBs of the selected PUCCH”, “means for determining to include the PSI report in the UCI based on a comparison of the size of the UCI with a maximum size of PSI reporting in the particular format”, “means for determining to transmit the HARQ-ACK”, “means for receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK”, and “means for transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource”.
Refer to Specification, Sections 0035-0153.  Also, in Figures 4-10, units for each of the claimed “means for” units are: means for determining a PSI report to transmit, wherein the PSI report comprises positioning-related information” (Figure 4, 410), “means for selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs” (Figure 4, 420), “means for determining whether to transmit the PSI report using the selected PUCCH resource” (Figure 4, 420), “means for determining a coding rate configured for the selected PUCCH resource, wherein the coding rate is specific to transmittal of PSI reports” (Figure 4, 430), “means for calculating a number of RBs for transmitting the PSI report” (Figure 4, 440),  “means for modifying, in response to determining that the calculated number of RBs for transmitting the PSI report is greater than the number of RBs of the selected PUCCH” (Figure 4, 440), “means for calculating a minimum number of RBs based on the maximum coding rate” (Figure 4, 440), “means for calculating a nominal number of RBs based on the configured coding rate” (Figure 4, 440), “means for transmitting the PSI report using the selected PUCCH resource based on a determination that the calculated number of RBs for transmitting the PSI report is equal to or less than the number of RBs of the selected PUCCH” (Figure 4, 450), “means for determining to include the PSI report in the UCI based on a comparison of the size of the UCI with a maximum size of PSI reporting in the particular format” (Figure 7, 720-730), “means for determining to transmit the HARQ-ACK” (Figure 8, 820-840), “means for receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK” (Figure 8, 820-840), and “means for transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource” (Figure 9, 920-930).  The specification discloses that all units can be implemented as processors (Sections 0129 and 0137), hardware (Sections 0071, 0082, 0088, 0095, 0103, 0113, 0121, 0128, 0129, 0136, 0137, 0142, 0149, 0156, and 0158), or circuitry (Section 0129), so the corresponding structure of the claimed “means for” units are processors, hardware or circuitry.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15, 17, 26, 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210235308 to Zhang et al in view of U.S. Publication No. 20190028170 to Zhang et al (Zhang ‘170), and in further view of U.S. Publication No. 20220095312 to Yoshioka et al.
Referring to claim 1, Zhang et al disclose in Figures 1-13 a method of wireless communication by a UE, the method comprising:
Determining a PSI report (CSI report) to transmit, wherein the PSI report comprises positioning-related information (a CSI report can comprise positioning-related information; refer to Zhang et al ‘170 rejection below).  UE determines that UE needs to transmit a CSI report to BS, wherein a CSI report can include positioning-related information (refer to Zhang et al ‘170 rejection below).
Selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.  UE selects a PUCCH with which the transmit the CSI report to BS (Sections 0032, 0093, and 0104), wherein a PUCCH includes resources blocks (Sections 0086 and 0090).  Refer also to Sections 0084-0163.
…
Zhang et al do not specifically disclose determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al ‘170 disclose in Sections 0007, 0042, 0058, and 0059 wherein a CSI comprises UE location information.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.  One would have been motivated to do so since a CSI report can include UE location/position information.
Zhang et al also do not disclose determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.
Yoshioka et al disclose in Sections 0032-0034, 0044-0045, 0049, 0051-0053, 0066, 0075, and 0085 wherein BS sends an indication via RRC signaling to UE that UE can multiplex CSI and HARQ-ACK on a PUCCH resource.  UE then multiplexes CSI and HARQ-ACK on a PUCCH resource for transmission to BS.  So, UE transmits CSI and HARQ-ACK to BS on a PUCCH resource based on whether or not BS indicates to UE that UE can multiplex CSI and HARQ-ACK on a PUCCH resource (claimed “determining whether to transmit the PSI report using the selected PUCCH resource, based on: … the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource (not in reference; claim is in “or” form and only requires one of the limitations), a size of a UCI to be transmitted using the selected PUCCH resource (not in reference; claim is in “or” form and only requires one of the limitations), the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload (not in reference; claim is in “or” form and only requires one of the limitations), or, any combination thereof (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so so that UE can transmit CSI and HARQ-ACK to BS on a PUCCH resource.
	Referring to claim 12, Zhang et al do not disclose wherein determining whether to transmit the PSI report using the selected PUCCH resource is based on the selected PUCCH resource being configured with a capability to include both the PSI report and the HARQ-ACK, wherein the method further comprises: determining to transmit the HARQ-ACK; receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK; and transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource.
Yoshioka et al disclose in Sections 0032-0034, 0044-0045, 0049, 0051-0053, 0066, 0075, and 0085 wherein UE has CSI and HARQ-ACK to transmit to BS (claimed “determining to transmit the HARQ-ACK”).  BS then sends an indication via RRC signaling to UE that UE can multiplex CSI and HARQ-ACK on a PUCCH resource (claimed “receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK”).  UE then multiplexes CSI and HARQ-ACK on a PUCCH resource for transmission to BS (claimed “transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein determining whether to transmit the PSI report using the selected PUCCH resource is based on the selected PUCCH resource being configured with a capability to include both the PSI report and the HARQ-ACK, wherein the method further comprises: determining to transmit the HARQ-ACK; receiving an indication that the selected PUCCH resource is configured with a capability to include both the PSI report and the HARQ-ACK; and transmitting the PSI report and the HARQ-ACK by multiplexing the PSI report and the HARQ-ACK in the selected PUCCH resource.  One would have been motivated to do so so that UE can transmit CSI and HARQ-ACK to BS on a PUCCH resource.
Referring to claim 15, Zhang et al do not disclose wherein the selected PUCCH resource is configured for multiplexing using RRC or LTE LPP.
Yoshioka et al disclose in Sections 0032-0034, 0044-0045, 0049, 0051-0053, 0066, 0075, and 0085 wherein BS sends an indication via RRC signaling to UE that UE can multiplex CSI and HARQ-ACK on a PUCCH resource (claimed “the selected PUCCH resource is configured for multiplexing using RRC”).  UE then multiplexes CSI and HARQ-ACK on a PUCCH resource for transmission to BS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the selected PUCCH resource is configured for multiplexing using RRC or LTE LPP (not in reference; claim is in “or” form and only requires one of the limitations).  One would have been motivated to do so since multiplexing on a PUCCH resource is performed by RRC.
	Referring to claim 17, Zhang et al disclose a UE comprising:
A transceiver (transmitting unit 602, transmitting unit 701, receiving unit 702).
A memory (memory 502).
One or more processing units (processor 501, processing circuitry 938) communicatively coupled with the transceiver and the memory, the one or more processing units configured to:
Determine a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Select a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
…
Zhang et al do not specifically disclose determine a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
Referring to claim 26, refer to the rejection of claim 12.
	Referring to claim 30, Zhang et al disclose a device (UE) comprising:
Means for (processor 501, processing circuitry 938) determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Means for (processor 501, processing circuitry 938) selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
....  
Zhang et al do not specifically disclose means for determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose means for determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
Referring to claim 39, refer to the rejection of claim 12.
	Referring to claim 40, Zhang et al disclose a non-transitory computer-readable medium (memory 502) storing instructions for wireless communication by a UE, the instructions comprising code for (memory 502 stores computer code instructions 503 to be executed by processor 501 to perform UE functions):
Determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Selecting a PUCCH resource with which to transmit the PSI report, the selected PUCCH resource comprising a number of RBs.
…
Zhang et al do not specifically disclose determining a PSI report to transmit, wherein the PSI report comprises positioning-related information.
Zhang et al also do not disclose determining whether to transmit the PSI report using the selected PUCCH resource, based on: the number of RBs of the selected PUCCH resource, a size of a UCI to be transmitted using the selected PUCCH resource, the selected PUCCH resource being configured with a capability to include both the PSI report and a HARQ-ACK, the selected PUCCH resource being configured to include only one or more PSI reports, and optionally one or more CSI reports, as a payload, or, any combination thereof.  Refer to the rejection of claim 1.
Claims 13, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20210235308 to Zhang et al in view of U.S. Publication No. 20190028170 to Zhang et al (Zhang ‘170) in view of U.S. Publication No. 20220095312 to Yoshioka et al, and in further view of U.S. Publication No. 20190239216 to Kundu et al.
Referring to claims 13 and 27, Zhang et al do not disclose wherein the selected PUCCH resource has PUCCH format 2, 3, or 4.
Kundu et al disclose in Sections 0053, 0057, 0062, 0063, and 0070 wherein UE can transmit CSI and HARQ-ACK on a PUCCH resource using PUCCH format 2, 3, or 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the selected PUCCH resource has PUCCH format 2, 3, or 4.  One would have been motivated to do so since PUCCH formats 2, 3, and 4 are used to transmit CSI and HARQ-ACK.
Referring to claim 28, Zhang et al do not disclose wherein the one or more processing units are further configured to receive an indication the PUCCH resource is also configured with a capability to include both a CSI report and the HARQ-ACK.
Yoshioka et al disclose in Sections 0032-0034, 0044-0045, 0049, 0051-0053, 0066, 0075, and 0085 wherein BS sends an indication via RRC signaling to UE that UE can multiplex CSI and HARQ-ACK on a PUCCH resource (claimed “receive an indication the PUCCH resource is also configured with a capability to include both a CSI report and the HARQ-ACK”).  UE then multiplexes CSI and HARQ-ACK on a PUCCH resource for transmission to BS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more processing units are further configured to receive an indication the PUCCH resource is also configured with a capability to include both a CSI report and the HARQ-ACK.  One would have been motivated to do so so that UE can transmit CSI and HARQ-ACK to BS on a PUCCH resource.
Allowable Subject Matter
Claims 2-11, 14, 16, 18-25, 29, and 31-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190028162 to Lee et al disclose in Figures 1-11 wherein a UE determines whether to transmit a UCI based on the UCI size. Refer to Section 0049-0211. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
June 2, 2022